Citation Nr: 1236867	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  12-02 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits, in an amount to be determined, to include whether the debt was properly created. 


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from April 2001 to October 2001, January 2003 to July 2003 and December 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Committee on Waivers and Compromises (Committee) of the VA Regional Office (RO).  The Board notes that, in addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

In October 2009, the Veteran submitted a claim for Chapter 1607 education benefits; his claim was granted.  The overpayment at issue in this matter was created when the RO retroactively terminated the VA education benefits payable to the Veteran.  The reduction was apparently ordered after the RO learned that the Veteran had transferred from the Selected Reserves to the Inactive Reserves in August 2007, which ended his eligibility for Chapter 1607 benefits.  (Department of Defense verification of the date that the Veteran transferred from the Selected Reserves to the IRR is not included in the file available to the Board.  Likewise, Department of Defense verification of any subsequent eligibility to VA education benefits, including Chapter 1606 benefits, is not included in the file available to the Board.)

In a September 2011 notice of disagreement and February 2012 substantive appeal, the Veteran contended that the overpayment at issue was created as a result of an administrative error on the part of VA.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2011).  The Board notes that the RO has not yet addressed the issue of administrative error, nor did the December 2011 statement of the case contain the law and regulation concerning administrative error.  The United States Court of Appeals for Veterans Claims has concluded that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  See also VAOPGCPREC 6-98 (April 24, 1998).  Although this holding pertained to an overpayment under the loan guaranty program, the Board finds this sufficiently persuasive to warrant further adjudicative action.

Moreover, the Board concludes that further development of the evidence regarding the creation of the overpayment is in order.  It is not clear from the record the precise amount of the overpayment, the period of the overpayment, or how the RO arrived at the overpayment.  (In this regard, a notice of overpayment of $3,000 was sent in February 2010 and another notice of overpayment of $6,314.76 was sent in April 2010.  See VVA.  A July 2010 Committee decision lists an overpayment in the amount of $3,000.  A September 2010 notice letter lists an overpayment amount of $6,314.76.  The statement of the case lists an overpayment in the amount of $2,553.93.)  The determination of the proper creation of the overpayment is relevant to the Veteran's request for waiver of recovery of that overpayment.  Therefore, the RO should conduct an audit which would reveal precisely the period of the overpayment, which education benefits were considered during this period, and what benefit amounts were due and paid to the Veteran. 

Finally, the Board notes that the Veteran has never submitted a financial status report (FSR).  It would be useful to obtain a current FSR on remand. 

The Board regrets any further delay in this case; however, under the circumstances of this case, further assistance is required.  Accordingly, the case is REMANDED for the following action: 

1.  After obtaining the Veteran's complete service personnel records and any other necessary information, the RO must determine the precise date of discharge from the Selected Reserves and the appropriate date of termination of eligibility for Chapter 1607 education benefits.  The basis for the conclusion made must be explained.  The basis for concluding that the Veteran was provided notice that he had been discharged must also be provided.

2.  Thereafter, the RO should prepare a paid and due audit of the Veteran's education benefits, setting forth the period of the overpayment at issue, the amounts due and paid to the Veteran, and the education program(s) considered.  Once compiled, the audit report must be associated with the claims folder, and a copy must be sent to the Veteran. 

3.  Thereafter, the RO should formally adjudicate whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C.A. § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2).  

4.  In the event that the overpayment or any portion of the overpayment is found to have been properly created, the RO should provide the Veteran with a blank FSR and request that he complete this form and return it to the RO. 

5.  After completion of the foregoing requested development, and after completion of any other development deemed warranted by the record, the Committee should again consider the Veteran's request for waiver, in light of the available record, with full consideration given to all elements of the principles of equity and good conscience set forth by 38 C.F.R. § 1.965(a) and in light of all pertinent evidence of record and legal authority, to specifically include that cited to herein.  If the determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC) in accordance with 38 U.S.C.A. § 7105, which fully sets forth the controlling law and regulations pertinent to this appeal.  The Veteran and his attorney should be given the opportunity to respond to the SSOC.  The case should then be returned to the Board, if in order, for further review. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

